
	

114 HR 4141 IH: Tax Return Preparer Competency Act of 2015
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4141
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mrs. Black (for herself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To ensure that tax return preparers demonstrate minimum standards of competency.
	
	
 1.Short titleThis Act may be cited as the Tax Return Preparer Competency Act of 2015. 2.Minimum competency standards for tax return preparers (a)In generalSubsection (a) of section 330 of title 31, United States Code, is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)regulate—
 (A)the practice of representatives of persons before the Department of the Treasury; and (B)tax return preparers (as defined in section 7701(a)(36) of the Internal Revenue Code of 1986); and; and
 (2)in paragraph (2)— (A)by inserting or tax return preparer after representative each place it appears; and
 (B)by inserting or in preparing their tax returns, claims for refund, or documents in connection with tax returns or claims for refund after cases in subparagraph (D).
 (b)Failure To meet minimum competency standardsSubsection (b) of section 330 of title 31, United States Code, is amended— (1)by striking before the Department;
 (2)by inserting or tax return preparer after representative each place it appears; and (3)in paragraph (4), by striking misleads or threatens and all that follows and inserting
					
 misleads or threatens—(A)any person being represented or any prospective person being represented; or (B)any person or prospective person whose return (as defined in section 6696(e)(1) of the Internal Revenue Code of 1986), claim for refund (as defined in section 6696(e)(2) of such Code), or document in connection with a return or claim for refund, is being or may be prepared..
				(c)Minimum competency standards for tax return preparers
 (1)In generalSection 330 of title 31, United States Code, is amended by adding at the end the following new subsection:
					
						(e)Tax return preparers
 (1)In generalAny tax return preparer (as defined in section 7701(a)(36) of the Internal Revenue Code of 1986) shall demonstrate minimum competency standards under this subsection, by—
 (A)obtaining an identifying number for securing proper identification of such preparer as described in section 6109(a)(4) of the Internal Revenue Code of 1986;
 (B)satisfying the examination requirements described in paragraph (2); (C)satisfying the annual continuing education requirements described in paragraph (3); and
 (D)completing a background check as described in paragraph (4). (2)Examination (A)In generalA tax return preparer shall provide the Secretary with proof of successful completion of an examination that evaluates the knowledge and competency of the tax return preparer, as prescribed by the Secretary through regulations, forms or instructions, regarding—
 (i)preparation of a return (as defined in section 6696(e)(1) of the Internal Revenue Code of 1986); (ii)ethical standards for preparation of such returns; and
 (iii)other topics as the Secretary may prescribe. (B)ExceptionsThe Secretary shall exempt tax return preparers from the examination requirements under this paragraph pursuant to such requirements as are determined appropriate by the Secretary, which shall include any comparable examinations administered by the Secretary or any comparable State licensing or registration programs.
 (3)Continuing educationA tax return preparer shall complete continuing education on an annual basis, which shall consist of not less than 15 hours of instruction, which shall include not less than 2 hours of training relating to ethics and not less than 3 hours relating to Federal tax law updates.
							(4)Background check
 (A)In generalA tax return preparer shall demonstrate the requirements of subsection (a)(2) by providing the Secretary with a report, as prescribed by the Secretary through regulations, forms or instructions.
 (B)ExceptionsThe Secretary shall exempt tax return preparers who have been subject to comparable background checks administered by the Secretary or any comparable State licensing or registration programs..
 (d)Contingency feesThe Secretary of the Treasury may not regulate, prohibit, or restrict the use of a contingent fee in connection with tax returns, claims for refund, or documents in connection with tax returns or claims for refund prepared on behalf of a taxpayer.
 (e)Public database for tax return preparersNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury, shall ensure that the name and identification number (as described in section 6109(a)(4) of the Internal Revenue Code of 1986) of any tax return preparer who satisfies the requirements under section 330 of title 31, United States Code, is made publicly available through such measures as are determined appropriate by the Secretary, which may include the use of any publicly available database that has been established and operated by the Secretary on or before the date of the enactment of this Act.
			
